
	

115 S3330 IS: Medicare and Medicaid Protection Act of 2018
U.S. Senate
2018-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3330
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2018
			Ms. Hirono (for herself, Mr. Reed, Mr. Brown, Mr. Nelson, Ms. Hassan, Mrs. Shaheen, Ms. Harris, Mr. Jones, Mr. Merkley, Mrs. McCaskill, Ms. Baldwin, Ms. Duckworth, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on the Budget
		
		A BILL
		To protect the Medicare and Medicaid programs with respect to certain changes in
			 reconciliation legislation.
	
	
		1.Short title
 This Act may be cited as the Medicare and Medicaid Protection Act of 2018.
 2.FindingsCongress finds the following: (1)Congress enacted Medicare in 1965 to address concerns that about half of the seniors in the United States lacked health insurance. Under Medicare, the uninsured rate for seniors has dropped to just 2 percent and the life expectancy at age 65 has increased by 15 percent.
 (2)Today, Medicare provides affordable health coverage to approximately 1 out of 6 individuals in the United States (about 58,000,000 in 2017), mainly people age 65 and older and other adults with permanent disabilities.
 (3)Congress enacted Medicaid to provide medical assistance to [eligible individuals] whose income and resources are insufficient to meet the costs of necessary medical services.
 (4)Approximately 67,000,000 children, seniors, individuals with disabilities, pregnant women, and low-income adults in the United States rely on Medicaid for affordable health care.
 (5)Individuals in the United States who are uninsured are nearly twice as likely to live in poverty as those who have health insurance, making Medicare and Medicaid important tools for empowering Americans to economic success.
			3.Point of order against privatizing medicare, limiting Federal funding for medicaid, or decreasing
 benefits in medicare or medicaid in reconciliation legislationSection 310 of the Congressional Budget Act of 1974 (2 U.S.C. 641) is amended by adding at the end the following:
			
				(h)Point of order prohibiting certain changes to the Medicare and Medicaid programs in Reconciliation
			 Legislation
 (1)In generalIt shall not be in order in the Senate to consider any reconciliation bill or reconciliation resolution reported pursuant to a concurrent resolution on the budget agreed to under section 301 or 304, or a joint resolution pursuant to section 258C of the Balanced Budget and Emergency Deficit Control Act of 1985, or any amendment thereto or conference report thereon, that would—
 (A)increase the eligibility age under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.);
 (B)privatize or turn the Medicare program into a voucher system; (C)block grant the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), impose per capita spending caps on State plans under such title, or decrease coverage under such program from current levels; or
 (D)reduce or eliminate the ability of States to provide comprehensive and affordable health coverage through medical assistance to low-income, non-elderly individuals as established under section 1902(a)(10)(A)(i)(VIII) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)(VIII)).
						(2)Waiver and appeal
 (A)WaiverParagraph (1) may be waived or suspended in the Senate only by an affirmative vote of three-fifths of the Members, duly chosen and sworn.
 (B)AppealsAn affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be required to sustain an appeal of the ruling of the Chair on a point of order raised under paragraph (1) and debate on such an appeal shall be limited to 1 hour, to be equally divided between, and controlled by the appellant and the manager of the reconciliation bill, reconciliation resolution, or joint resolution described in paragraph (1), as the case may be..
		
